Citation Nr: 0708760	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-34 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
medial collateral ligament strain of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1990 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 2002 and 
February 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  

The veteran's original claim in November 2002 was for an 
increased rating for his service-connected right knee 
disability.  At that time, the disability had two separate 
ratings - one for arthritis and one for instability.  The 
December 2002 rating decision continued the arthritis rating 
and proposed reduction of the instability rating.  The 
February 2003 rating decision reduced the instability rating 
to noncompensable.  

The veteran has perfected appeals with respect to both 
ratings.  In October 2006, the Appeals Management Center 
(AMC) restored the veteran's 20 percent rating for 
instability, effective the date it had been previously 
reduced, and characterized the issue as granted in full.  
While technically appropriate, as the issue on appeal was the 
restoration of the 20 percent rating, it was partly because 
of that 20 percent rating that the veteran initially brought 
a claim for a higher evaluation.  He has consistently 
disagreed with the overall rating of the knee disability; 
therefore, the Board considers this issue still in appellate 
status.  Further, because the AMC weighed the merits of 
assigning the 20 percent rating in its October 2006 rating 
decision, there is no prejudice to the veteran for the Board 
to adjudicate the matter now as an increased rating claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran's medial collateral ligament strain of the 
right knee is manifested by complaints of the knee giving way 
causing the veteran to fall, slightly positive Lachman's 
test, and mild to moderate laxity.  

2.  The veteran's degenerative arthritis of the right knee is 
manifested by normal extension and limitation of flexion to 
between 90 and 110 degrees, with pain.

3.  The medical evidence does not demonstrate severe 
recurrent subluxation or lateral instability, ankylosis of 
the knee joint, episodes of locking, or impairment of the 
tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
medial collateral ligament strain of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2006).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003-5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2002, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In 
February 2005, the veteran was instructed to submit any 
evidence in his possession that pertained to his claim.  
Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in November 2006, without 
taint from prior adjudications.  Thus, the veteran has been 
able to participate effectively in the processing of his 
claims and the late notice did not affect the essential 
fairness of the decision. 

Because higher disability evaluations have been denied, any 
question as to the appropriate effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.


Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Knee Strain

The veteran's service-connected right knee disability carries 
a 20 percent rating for instability under 38 C.F.R. § 4.71a, 
DC 5257 (2006).  That code requires severe lateral 
instability to warrant the maximum, 30 percent, evaluation.  

The veteran underwent two VA examinations in conjunction with 
this claim.  The November 2002 exam revealed negative tests 
for instability of the joint, namely the McMurray and drawer 
tests.  Manipulating the joint did not result in laxity.  The 
veteran reported pain and swelling on kneeling or negotiating 
stairs, but did not indicate that the knee gave way, that he 
experienced incoordination, or that the joint was otherwise 
unstable.  Because instability or recurrent subluxation was 
not shown on this exam, it does not justify a higher rating.

In January 2006, the veteran continued to voice complaints 
about pain, though at that time, it was on prolonged standing 
or walking.  He also reported that the knee gave way and 
caused him to fall frequently.  The Lachman's test was 
slightly positive, showing some instability of the joint.  
The physician noted "mild laxity" in his objective 
observations and "moderate laxity" in the impression 
section of the report.  His overall degree of disability, to 
include his degenerative arthritis, was noted to be 
"moderate to severe." 

This exam, then, reveals at most a moderate degree of 
disability specifically referable to the veteran's 
instability, warranting no higher than the 20 percent rating 
assigned.  Complaints of instability were not documented 
until his exam in January 2006, when his stability testing 
was slightly positive, and laxity was found to be mild to 
moderate.  The concurrent treatment records do not contradict 
these findings.  In February 2002, the veteran's complaints 
centered around occasional pain.  In January 2003, his knee 
was tender with some effusion.  Similar complaints and 
findings were noted in January 2004.  Testing in the course 
of physical therapy in April 2004 showed no instability.  
Although the physician in January 2006 characterized the 
veteran's disability as "moderate to severe," this was in 
reference to the knee as a whole, and not to his instability 
specifically.  

In all, the veteran's disability rating based on lateral 
instability is appropriate at 20 percent, and no higher.  The 
evidence does not demonstrate a severe level of instability 
that would warrant the higher, 30 percent rating.  



Arthritis 

The veteran's knee disability also carries a 10 percent 
rating for degenerative arthritis under 38 C.F.R. § 4.71a, DC 
5003-5260.  Under DC 5003, the Schedule directs that 
degenerative arthritis that has been established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  It further states that when the limitation 
of motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

X-ray studies of record confirm degenerative osteophytes of 
the right knee.  See VA x-ray report dated in January 2006.  
Thus, DC 5003 is applicable, and directs the Board's 
attention to DCs 5260 and 5261 for limitation of motion 
referable to the knee.  

In order to assign a rating in excess of 10 percent under DC 
5260, flexion of the leg must be limited to 30 degrees or 
less.  38 C.F.R. § 4.71a, DC 5260.  For a rating of 20 
percent or higher under DC 5261, there must be limitation of 
extension of the leg to 15 degrees or more.  38 C.F.R. 
§ 4.71a, DC 5261.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also should 
be considered in addition to the criteria set forth above 
when ascertaining the severity of musculoskeletal 
disabilities.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2006); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The veteran has undergone two VA examinations during the 
course of his claim.  In November 2002, he had normal 
extension (to zero degrees).  His flexion was limited to 110 
degrees.  Functional loss was not discussed at this time.  On 
his most recent examination, in January 2006, he again 
demonstrated normal extension; however, his flexion was 
limited to 100 degrees.  Repetitive motion testing revealed 
that the veteran had an additional loss of 10 degrees of 
flexion due to pain.  He also reported fatigability and 
weakness, though such was not objectively noted on exam.  
The veteran's private treatment records show that his range 
of motion was tested on one other occasion, in April 2004.  
At that time, extension was normal at zero degrees, and 
flexion was limited to 100 degrees.  

These measurements do not warrant a rating in excess of 10 
percent under DC 5260 or 5261, as even when functional loss 
is considered, the veteran has no documented limitation of 
extension, and is able to flex more than 15 degrees.  
Therefore, because his limitation of motion is 
noncompensable, a rating of 10 percent is appropriate due to 
one major joint being affected.

Higher alternative ratings are offered under other diagnostic 
codes, such as DCs 5256 and 5262.  The medical evidence does 
not demonstrate ankylosis of the knee joint or impairment of 
the tibia and fibula.  Nor is a separate 20 percent rating 
available under DC 5258, as the evidence does not show 
frequent episodes of locking.  As above, the exams of record 
and the clinical records are negative for such complaints.  

As the preponderance of the evidence is against the veteran's 
claim for higher ratings, the benefit of the doubt provision 
does not apply.  The veteran's 20 percent disability rating 
for strain and a 10 percent rating for arthritis, and no 
higher, are the sole ratings warranted.


ORDER

Entitlement to a rating in excess of 20 percent for medial 
collateral ligament strain of the right knee is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


